DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Claims 1-3, 6-12 and 15-18 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-3, 6-12 and 15-18 are drawn to a method for staffing and scheduling a plurality of healthcare workers, which is within the four statutory categories (i.e. process).   

Step 2A, Prong 1:
Claims 1 and 9 recite:
“…2identifying a second plurality of healthcare workers from said first plurality of healthcare workers who match both said staffing requests and the facility shift date and time using said scheduler database; 
notifying said second plurality of healthcare workers of a match between the respective worker calendar and the corresponding staffing request, and including corresponding healthcare facility data and facility shift date and time; 
within a predetermined response time, accepting responses from said second plurality of healthcare workers via said worker communications device for said corresponding staffing request; 
monitoring said scheduled healthcare workers who do not respond to said corresponding staffing request within said predetermined time, annotating the corresponding worker profile data as a non-response, and ranking said scheduled healthcare workers based upon responses and non- responses, said non-responses being ranked lower than said responses; 
prioritizing worker acceptance responses for said corresponding staffing request based upon ranked responses, and based upon one or more of worker quality of service factors, transit factors, and previous work histories at the corresponding healthcare facility, said quality of service factors, and previous work histories stored in said scheduler database as worker profile data; 
selecting healthcare workers on a priority basis from said one or more (second) healthcare workers who responded to said corresponding staffing request which match needed workers at said corresponding healthcare facility as selected healthcare workers assigned to a selected shift at said corresponding healthcare facility; 
3notifying said selected workers of said match and selected shift via said worker communications device thereby filling said staffing request with a scheduled healthcare worker for said shift; 

…
monitoring either a transit time or a transit distance from current geolocation of said scheduled worker to said corresponding healthcare facility for said selected shift; 
in the event either said transit time or said transit distance exceeds a time or transit distance factor, generating an alert to both said scheduled healthcare worker and a shift manager, said alert delivered to said shift manager and stored in said scheduler database as a flag for said upcoming selected shift; 
receiving from said corresponding healthcare facility for said upcoming selected shift either a cancel worker command, a hold open worker command or a replace worker command for said upcoming selected shift; and 
in the event of said replace command, repeating the identifying and matching for said staffing request for further workers, (audibly or visually) notifying said further workers, accepting responses from said further workers, prioritizing, selecting and notifying further selected healthcare workers for said upcoming selected shift.”

	Newly added claim 18 recites:
“…identifying a second plurality of healthcare workers from said first plurality of healthcare workers who match both said respective healthcare staffing requests and said facility shift date and time using said scheduler database; 
notifying said second plurality of healthcare workers via said network of a match between the respective worker work week calendar and said respective staffing request, the worker notification including the corresponding healthcare facility data, scope of work and facility shift date and time; 
within a predetermined response time, accepting responses from said second plurality of healthcare workers via said network of said respective staffing request at said corresponding healthcare facility; 
monitoring said scheduled healthcare workers who do not respond to said corresponding staffing request within said predetermined time, annotating the corresponding worker profile data as a non-response, and ranking said scheduled healthcare workers based upon responses and non- responses, said non-responses being ranked lower than said responses; 
prioritizing the worker acceptance responses for said respective staffing request based upon ranked responses and based upon one or more of worker quality of service factors, and previous work histories, said quality of service factors and previous work histories stored in said scheduler database as worker profile data; 
selecting healthcare workers on a priority basis from said second plurality of healthcare workers who responded as selected healthcare workers for the staffing request at said corresponding healthcare facility; and 
notifying said selected healthcare workers thereby filling the staffing request with a scheduled healthcare worker.”

These limitations correspond to certain methods of organizing human activities, since this is a method of managing interactions between people (such a user as following rules or instructions). The mere nominal recitation of “a generic communication device, a generic internet connected computer system and network” does not take the claim out of the methods of organizing human interactions grouping. 
Claims as a whole recites steps for determining staffing requests, matching healthcare workers based on the requests, notifying healthcare workers, accepting responses form the healthcare workers, 
Dependent claim also recite certain methods of human activities, such as “notifying non-selected ones of said second plurality of healthcare workers who responded to said corresponding staffing request via said worker communications device” claims 2 and 10, “blocking the identification of not available healthcare workers who match both said healthcare staffing requests and the facility shift date and time using said scheduler database” claims 3 and 11, “calculating said scheduled healthcare worker's pay for said corresponding selected shift at said corresponding healthcare facility; issuing a pay order to a bank enabling a deposit of said healthcare worker's; the issuing of said pay order occurring not less than 48 hours after said corresponding selected shift ends” claims 7 and 16, “calculating invoice data representing a service charge to said corresponding healthcare facility for said scheduled healthcare worker at said corresponding selected shift” claims 8 and 17.
Claims 6 and 15 is ultimately dependent from Claims 1 and 9 and include all the limitations of Claims 1 and 9. Therefore, claims 2 and 15 recites the same abstract idea. Claims 2 and 15 describes further limitations regarding the basis for describing the response time. These are all just further describing the abstract idea recited in claims 1 and 19, without adding significantly more.  
 Therefore, the claims recite an abstract idea.



Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of: “communications device consisting of one of a mobile Internet-enabled device, a cell phone or a tablet”, “internet-connected computer system”, “a scheduler database”, which all recited at a high level of generality (as generic computer components performing generic computer functions). For instance, the present specification describes “RNs 1, 2, 3 gets an audio alert and/or a visual alert on his or her Internet enabled device IED cell phone, which typically is a smart phone.” in par. 36 and “In step 110, if the healthcare worker accepts the staffing requirement on his or her cell phone or Internet enabled device (such as a computer or computer tablet)…” in par. 53. 
Claims also recite “a (telecommunications) network”; which is described in the current specification as: “Figure 1 generally shows a high level functional diagram of the system and method. On the healthcare staffing supply side, the registered nurse - healthcare worker database 12  (RN/HC- W DB 12) is linked via a telecommunications network 15 to various healthcare workers (RN/HC-Ws) which are shown in Figure 1 as RN 1, 2, 3. These registered nurses, for example RN1, have completed a user personal profile (UPP, see UPP Table 1 below) which is stored in RN/HC-W database 12. Some of the RN UPP profile is discussed later herein and includes an individualized RN/HC-W worker scheduler-calendar unique to each healthcare staffer. The RN/HC-W worker scheduler-calendar is uploaded to the RN cell phone, smart phone or the Internet-enabled Device (IED).” in par. 27.
Claims also recite “gathering GPS geolocation data from said scheduled worker's communications device”, and the current specification recites: “a cell phone or a tablet and each communications device providing unique GPS geolocation data for that worker…” in par. 75. Moreover, “gathering GPS geolocation data from a user’s communications device” is a well-understood, routine and conventional activity known in the computer field. 

Claims also recite other additional limitations beyond abstract idea (gathering worker profile data which includes identifier data, qualification data, and worker availability data as a worker calendar of available shift dates and times; gathering healthcare staffing requests from a corresponding healthcare facility for needed workers, said staffing requests including needed workers, worker qualifications and facility shift date and time; storing, in said scheduler database, said worker profile data, worker calendar and said staffing requests;-claims 1 and 9, gathering, from said corresponding healthcare facility, clock-in and clock-out data for said scheduled healthcare worker for said corresponding shift;-claims 7 and 16, presenting said invoice data to said corresponding healthcare facility-claim 8 and 17), these limitations – including functions such as gathering/storing data from/to a database, presenting data – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Therefore, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform identifying healthcare workers, notifying and accepting response from the healthcare workers, monitoring the healthcare workers, annotating worker profile data, selecting workers on a priority basis, notifying workers of a match, monitoring transit times, generating an alert, and repeating the identifying and matching steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-3, 6-12 and 15-18 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that the current claimed invention solves the problems of: (A) securing qualified healthcare workers for shift at work at a healthcare facility when unpredictable demands arise within a 24-hr period before the shift, and (B) detecting and if needed, replacing a healthcare worker in transit to the healthcare facility for the shift work due to unpredictable delays in traffic or other personal, unforeseen events. In response, Examiner submits that finding a healthcare worker based on demand and location is not solving any technical solution, but may be providing a solution to a shift. The claims as whole recites the steps of gathering data on demands for the shifts/workers’ responses/workers’ locations, calculating/determining shifts/proper workers and providing a solution. 

The current invention does not provide any technical improvement in computer technology that improves computer capabilities or a very specific set of rules that allowed a computer to perform a function in a manner that was previously only performable by human users.
Applicant argues that “The labor problem for trained HC-Ws in the healthcare industry varies dependent upon the patient loads and surgical event loads at hospitals. Spec ¶ 003. Often, these loads arise within a 24-hour period prior to the shift time. Spec ¶ 051. This 24-hour time crunch makes it difficult to (a) obtain qualified temp staff, and (b) utilize a system that quickly matches, then notifies qualified HC-Ws, in a discrete manner via text message (spec ¶ 035). Many many HC-Ws work several days a week at different HC-Facs, yet the text message grab-a-shift notice permits qualified HC-Ws to 
Applicant argues about several PTAB (Patent Trial and Appeal Board) decisions, and in response Examiner submits that PTAB decisions for another unrelated case are specific to that case and are not applicable to applicant's claimed invention. Thus the arguments directed to the PTAB decision are not addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626